
	
		I
		111th CONGRESS
		1st Session
		H. R. 3301
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Pomeroy (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the alternative tax liability limitation for small property and casualty
		  insurance companies.
	
	
		1.Increase in limitation for
			 alternative tax liability for small property and casualty insurance
			 companies
			(a)In
			 GeneralClause (i) of section 831(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(i)the net written
				premiums (or, if greater, direct written premiums) for the taxable year do not
				exceed $2,025,000,
				and
					.
			(b)Inflation
			 AdjustmentParagraph (2) of section 831(b) of such Code is
			 amended by adding at the end the following new subparagraph:
				
					(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2010, the dollar amount set forth in subparagraph (A) shall
				be increased by an amount equal to—
						(i)such dollar
				amount, multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof. If the amount as adjusted under the
				preceding sentence is not a multiple of $1,000, such amount shall be rounded to
				the next lowest multiple of
				$1,000.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
